

116 HR 8664 IH: PPE for Safe Schools Act
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8664IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Mr. García of Illinois (for himself, Ms. Garcia of Texas, Mrs. Watson Coleman, Mr. Mfume, Ms. Pressley, Mrs. Beatty, Ms. Jackson Lee, Ms. Norton, Mrs. Hayes, Mr. Carson of Indiana, Mr. Takano, Ms. Ocasio-Cortez, Mr. Soto, Mr. Gonzalez of Texas, Mr. Bishop of Georgia, Mr. McGovern, Mr. Cartwright, Mr. Serrano, Mr. Kennedy, Mr. Raskin, Mr. Khanna, Mr. Kildee, Mr. San Nicolas, Mr. Espaillat, Ms. Johnson of Texas, Mr. Pocan, Mr. Vela, Mr. Danny K. Davis of Illinois, Mrs. Napolitano, Ms. Velázquez, Mr. Suozzi, Ms. Lee of California, Mr. Hastings, Ms. Fudge, Mrs. Lawrence, Mr. Larson of Connecticut, Ms. Escobar, Mr. DeSaulnier, Mr. Cicilline, and Mr. Smith of Washington) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide funds to local educational agencies for personal protective equipment for educators and other staff, and students.1.Short titleThis Act may be cited as the PPE for Safe Schools Act. 2.PPE for schools(a)Grants to States(1)Program authorized(A)In generalThe Secretary of Education, in consultation with the Secretary of Health and Human Services, shall make grants in the amount described in subparagraph (A) to each State educational agency with an approved application.(B)Grant amountsThe amount of each grant under subparagraph (A) shall be allocated by the Secretary to each State educational agency in the same proportion as the State educational agency received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the most recent fiscal year.(2)Applications(A)Application requirementsTo receive a grant under this section, a State educational agency shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require.(B)Secretarial notifications(i)Inviting applicationsThe Secretary shall issue a notice inviting applications not later than 30 days after the date of enactment of this Act.(ii)Approval or denialThe Secretary shall approve or deny an application for a grant under this section not later than 30 days after receipt of the application. (3)Uses of fundsA State educational that receives a grant under this Act—(A)shall use to not less than 98 percent of the grant to award subgrants to local educational agencies in the State in proportion to the amount of funds each such local educational agency received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the most recent fiscal year; and(B)may reserve up to 2 percent for administrative costs and emergency needs with respect to COVID–19, as determined by the State educational agency.(b)Subgrants to local educational agencies(1)ApplicationsTo receive a subgrant under this section, a local educational agency shall submit an application to the appropriate State educational agency at such time, in such manner, and containing such information as the State educational agency may require.(2)Uses of fundsA local educational agency that receives a subgrant under this section shall use the subgrant for one or more of the following:(A)Purchasing supplies to sanitize and clean the facilities of, and the buses used by, the elementary schools and secondary schools served by such local educational agency.(B)Purchasing personal protective equipment for educators and other staff, and students.(C)Providing training on the use of the equipment and supplies described in subparagraphs (A) and (B).(D)Hiring additional support staff for the cleaning and sanitization described in subparagraph (A).(c)ReportingNot later than 90 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Appropriations of the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Appropriations of the House of Representatives a report that includes—(1)the amount of each grant awarded under this Act, and the State educational agency receiving the grant; and(2)the percentage of students benefitting from funds awarded under this Act who are eligible for free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).(d)FundingThere is appropriated, out of amounts in the Treasury not otherwise appropriated, $17,000,000,000, to remain available through fiscal year 2021, to make grants under this section.(e)DefinitionsIn this Act, the terms elementary school, local educational agency, secondary school, Secretary, State, and State educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).